DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 2, 2021.  As directed by the amendment: claims 1, 4, 7, 24, and 26-29 have been amended, claim 2 has been canceled, and new claims 32 and 33 have been added.  Thus, claims 1, 3-4, 7, 11, 19 and 21-33 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the channels” of claim 1 line 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “411” and “414” of Page 37 line 35.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “414a,” “414b,” “411a,” and “411b” in Fig. 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 reads “The system ncludes,” but is suggested to read --The system includes-- to correct a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 line 8 reads “pressure tolerant housing is used undergo,” but is suggested to read --pressure tolerant housing is used to undergo-- for grammatical correctness.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are “means for separating” found in lines 1-2 of claim 25.  Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “means for separating” is being interpreted according to the description in Page 45 line 31 - Page 46 line 25 of the instant application.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claim function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 11, 21-26, and 29-32 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 11 recites the limitation “during capture,” which renders the claim unclear.  It is unclear what is being captured.  Further, it appears that Applicant is attempting to claim method limitations in an apparatus claim.
Regarding claim 4, lines 8-9 recite the limitation “wherein the collection system and the extraction system can be located,” which renders the claim unclear.  It is unclear if the limitation is or is not positively recited in the claim due to use of the term “can.”
The remaining claims are rejected for their dependency on a rejected based claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7, 11, 26-28, and 33 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0336042 to Welke (herein Welke) in view of US Pat. 3,941,573 to Chapel (herein Chapel) and EP 682980 to Gaier et al (herein Gaier), collectively.
Regarding claim 4, Welke discloses a method of capturing anaesthetic halocarbons (filter system 1, Fig. 1) comprising the steps of: providing a collection system (filter device 4, Fig. 4) comprising a filter (filter 10 which operates at close to atmospheric pressure, Fig. 1) containing filter material for capturing one or more types of anaesthetic halocarbon (filter 10 is filled with zeolite, Para. [0034]), wherein the filter is connected to a waste anaesthetic source (filter 10 is utilized in the gas flow path of the anaesthetic circuit, Paras. [0038], [0039], Fig. 4), providing an extraction system (filter 10 is removed from store 19 and undergoes a regeneration process to remove the filtered anaesthetic gas, Para. [0039]), wherein the collection system and the extraction system can be located remotely from each other (filter 10 is utilized in the gas flow path of the anaesthetic circuit, when the filter 10 becomes full, it is placed temporarily into store 19, Fig. 4, the full filters 10 are later removed from store 19 and supplied to a separate regeneration process in a different location, i.e. the pressure intolerant housing being remote from the pressure tolerant housing, Para. [0039] lines 11-16); capturing anaesthetic halocarbons in the filter (filter 10 is used to capture anaesthetic gas in the gas flow path, Para. [0039], Fig. 4); disconnecting the filter from the waste anaesthetic source (when the filter 10 is full of anaesthetic gas, it is removed from the gas flow path and placed into store 19 until filter 10 undergoes a regeneration process, Para. [0039] lines 11-16, Fig. 4), sealing the captured anaesthetic halocarbons in the pressure intolerant sleeve (filter 10 is sealed for storage in store 19 before regeneration, Para. [0039] lines 11-16, Fig. 4).  Welke does not disclose a pressure intolerant sleeve comprising the filter material; and providing a housing into which the pressure-intolerant sleeve is configured to be inserted.
However, Chapel teaches an apparatus for removing anesthetic gases (Figs. 1-4) including a pressure intolerant sleeve (cartridge 30 includes end cylindrical sections 31, 32, Col.  housing (cylindrical housing 17, Fig. 2) into which the pressure intolerant sleeve is configured to be inserted (cartridge 30 is inserted into the cylindrical housing 17, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure intolerant sleeve as taught by Chapel in order to provide a container made from a relatively inexpensive and readily available material to encapsulate and support the filter (Chapel Col. 3 lines 4-7).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extraction system of Welke to include a housing into which the filter is inserted as taught by Chapel in order to prevent anaesthetic gas from leaking between the housing and the pressure intolerant sleeve (Chapel Col. 2 lines 65-68).
Welke does not disclose the housing being a pressure-tolerant, wherein the pressure tolerant housing is tolerant of supercritical pressures above 73 bar; inserting the pressure-intolerant sleeve into the pressure-tolerant housing after anaesthetic halocarbon capture; introducing a fluid into the pressure-intolerant sleeve; and subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid extraction.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including the housing being a pressure-tolerant housing, wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of modified Welke to be a pressure tolerant housing for supercritical adsorption as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36).
Regarding claim 7, Welke discloses a method of capturing anaesthetic halocarbons (filter system 1, Fig. 1) comprising the steps of: providing a collection system (filter device 4, Fig. 4) comprising a first filter (filter 10 which operates at close to atmospheric pressure, Fig. 1) including halocarbons captured on a filter material (filter 10 is filled with zeolite to capture halocarbons, Para. [0034]); wherein the filter is connected to a waste anaesthetic source (filter 10 is utilized in the gas flow path of the anaesthetic circuit, Paras. [0038], [0039], Fig. 4); providing an extraction system (filter 10 is removed from store 19 and undergoes a regeneration process to remove the filtered anaesthetic gas, Para. [0039]), wherein the collection system and the extraction system are located at least partly remotely from each other (filter 10 is utilized in the 
Welke does not disclose the extraction system including a pressure intolerant sleeve comprising the filter material; and a housing, and inserting the pressure-intolerant sleeve into the housing.
However, Chapel teaches an apparatus for removing anesthetic gases (Figs. 1-4) including a pressure intolerant sleeve (cartridge 30 includes end cylindrical sections 31, 32, Col. 3 lines 8-10, the sections 31, 32 being made of cardboard incapable of withstanding high pressures, Col. 3 line 8, Fig. 4) comprising the filter material (cartridge 30, including sections 31, 32, surround and encapsulate the filter material, Col. 3 lines 15-17, Fig. 4); and a housing (cylindrical housing 17, Fig. 2) and inserting the pressure-intolerant sleeve into the housing (cartridge 30 is inserted into the cylindrical housing 17, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure intolerant sleeve as taught by Chapel in order to provide a container made from a relatively inexpensive and readily available material to encapsulate and support the filter (Chapel Col. 3 lines 4-7).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extraction system of Welke to include a housing into which the filter is inserted as taught by Chapel in order to 
Welke does not disclose the housing being a pressure-tolerant housing that is tolerant of supercritical pressures above 73 bar; introducing a fluid comprising carbon dioxide or nitrous oxide into the pressure-intolerant sleeve; subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid; and transferring the supercritical fluid from the first pressure intolerant sleeve into the second pressure intolerant sleeve to drive elution of halocarbons therefrom.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) providing a pressure-tolerant housing that is tolerant of supercritical pressures above 73 bar (method carried out in a housing capable of operating at pressures greater than 74 bar, lines 59-61 and 78-79); introducing a fluid comprising carbon dioxide or nitrous oxide into the pressure-intolerant sleeve (carbon dioxide is pumped into the housing, lines 64-66); subjecting the pressure-intolerant sleeve to temperature and pressure above a critical temperature and pressure of the fluid so as to cause elution of the anaesthetic halocarbons from the filter material by supercritical fluid (the carbon dioxide is heated and pressurized to above supercritical temperatures and pressures, lines 58-63 and 74-77); and transferring the supercritical fluid from the first pressure intolerant sleeve into the second pressure intolerant sleeve to drive elution of halocarbons therefrom (the carbon dioxide capable of expanding and cooling to elute the hydrocarbons, lines 86-88, eluted hydrocarbons can be passed through more than one subsequent filters, lines 67-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Welke to include a pressure tolerant housing for supercritical adsorption as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36).
Regarding claim 11, the modified Welke discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Welke further discloses wherein the capturing of anaesthetic halocarbon in a pressure-intolerant sleeve housed in a pressure tolerant housing occurs in a medical environment (Welke filter 10 [as supported by Chapel’s cartridge 30] captures hydrocarbons flowing directly from operating theatres, Paras. [0030]-[0031], Fig. 1), wherein extraction using the supercritical fluid occurs in a mobile or satellite facility with transport of the fluid to a central processing facility for purification and or quality control assessment (Welke filters 10 that are full of captured halocarbons are put into a store 19 for later processing at a separate location, Para. [0039], Fig. 4).
Regarding claim 26, the modified Welke discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Welke further discloses wherein the captured anaesthetic halocarbons are recirculated anaesthetic within an anaesthetic machine for resupply to a patient (Welke filter 10 captures exhaust from the anaesthetic tubing from operating theaters, Para. [0030]); exhaled anaesthetic halocarbon not recirculated through a CO2 absorber is captured onto the filter material in the pressure intolerant sleeve (Welke air is pre-filtered before being passed through filters 10 to capture halocarbons, Para. [0038]); placing the pressure intolerant sleeve into the 2 is absorbed by the CO2 absorber (Welke gas is filtered for non-anaesthetic compounds downstream of filters 10, Para. [0039], Fig. 4).
Welke, as modified above, does not disclose wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures (the supercritical carbon dioxide, including the captured halocarbons, is cooled to drive elution below its critical temperatures, lines 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the captured halocarbons of Welke to be cooled and condensed as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).
Regarding claim 27, the modified Welke discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Welke further discloses wherein the eluted anaesthetic halocarbons are remanufactured from a medical environment (Welke filters 10 [as supported by Chapel’s 
Regarding claim 28, the modified Welke discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Welke further discloses wherein the eluted anaesthetic halocarbons are recirculated within an anaesthetic machine for resupply to the patient (Welke filters 10 [as supported by Chapel’s cartridge 30] capture exhaled gas from multiple medical operating theaters for reprocessing and resupply to the operating theaters, Para. [0030]); exhaled anaesthetic halocarbon not recirculated through a CO2 absorber is captured onto the filter material in the pressure intolerant sleeve (Welke air is pre-filtered before being passed through filters 10 to capture halocarbons, Para. [0038]), wherein two pressure tolerant housings are present, each containing filter material in the pressure intolerant sleeve, wherein one pressure tolerant housing is used to capture anaesthetic halocarbons and the second pressure tolerant housing is used to undergo extraction using supercritical fluid, the function of each rotating after the filter material has captured the anaesthetic halocarbon (Welke more than one filter 10 may be provided and stored in magazine 17 for sequential use, once a filter 10 is filled, it is moved out of the anaesthetic circuit and put into store 19 for extraction, a second filter 10 is automatically moved into place to begin capturing halocarbons, additional empty filters 10 may be supplied to the magazine 17, Welke Para. [0039], Welke Fig. 4; Chapel the filter [cartridge 30] being 2 is absorbed by the CO2 absorber (Welke gas is filtered for non-anaesthetic compounds downstream of filters 10, Para. [0039], Fig. 4).
Welke, as modified above, does not disclose wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation provided herewith) including wherein the extracted anaesthetic halocarbon is condensed and separated from gaseous CO2 at subcritical temperatures (the supercritical carbon dioxide, including the captured halocarbons, is cooled to drive elution below its critical temperatures, lines 86-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the captured halocarbons of modified Welke to be cooled and condensed as taught by Gaier in order to drive elution of the halocarbons and to require smaller amounts of gas for reactivation of the filter (Gaier lines 89-91).
Regarding claim 33, Welke discloses an anaesthetic halocarbon capture system (filter system 1, Fig. 1), comprising a filter (filter 10, which operates at pressures close to atmospheric in line with the anaesthetic/ventilation system, Fig. 4) containing filter material for capturing one or more types of anaesthetic halocarbon (filter 10 is filled with zeolites to adsorb anaesthetic gas, 
However, Chapel teaches an apparatus for removing anesthetic gases (Figs. 1-4) including a pressure intolerant tube (cartridge 30 includes end cylindrical sections 31, 32, Col. 3 lines 8-10, the sections 31, 32 being made of cardboard incapable of withstanding high pressures, Col. 3 line 8, Fig. 4) comprising the filter material (cartridge 30, including sections 31, 32, surround and encapsulate the filter material, Col. 3 lines 15-17, Fig. 4); and a tube (cylindrical housing 17, Fig. 2) into which the pressure intolerant tube is inserted (cartridge 30 is inserted into the cylindrical housing 17, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material of Welke to include a pressure intolerant tube as taught by Chapel in order to provide a container made from a relatively inexpensive and readily available material to encapsulate and support the filter (Chapel Col. 3 lines 4-7).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extraction system of Welke to include a tube into which the filter is inserted as taught by Chapel in order to prevent anaesthetic gas from leaking between the housing and the pressure intolerant sleeve (Chapel Col. 2 lines 65-68).
Welke, as modified above, does not disclose wherein the tube is a pressure tolerant tube that is tolerant of supercritical pressures above 73 bar so as to permit exposure of the pressure intolerant tube contents to pressures required for extraction of the said one or more types of anaesthetic halocarbon from said filter material by supercritical fluid carbon dioxide.
However, Gaier teaches a method for reactivating adsorbent (see line 10 of the machine translation previously provided) including a pressure tolerant tube that is tolerant of supercritical pressures above 73 bar (the method is carried out in a housing capable of operating at pressures greater than 74 bar, lines 59-61 and 78-79) so as to permit exposure of the pressure intolerant tube contents to pressures required for extraction of the said one or more types of anaesthetic halocarbon from said filter material by supercritical fluid carbon dioxide (carbon dioxide is pressurized to at least 74 bar and heated to temperatures greater than 100 °C, the carbon dioxide being used for extraction of anaesthetic gas, lines 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of modified Welke to be capable of withstanding supercritical pressures as taught by Gaier in order to increase the capacity of the adsorbent and reduce the duration of the adsorption process (Gaier lines 35-36)

Allowable Subject Matter
Claims 1, 3, 19, 21-25, and 29-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to Welke failing to disclose a filter within a pressure intolerant sleeve (see Arguments page 10 lines 1-5) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the use of Gaier to teach the pressure intolerant sleeve being inserted into the pressure tolerant housing (see arguments page 10 lines 6-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with regard to Chapel failing to teach a canister configured to be subjected to supercritical fluid (see Arguments page 11 lines 26-29) have been fully considered but they are not persuasive.  Specifically, the Examiner did not rely on Chapel to teach a cardboard canister that is modified to withstand supercritical fluids.  Chapel was relied upon solely to teach a pressure intolerant sleeve, a housing and conduits (see Paras. 23, 24, 29, 30, 43, and 44 above).
Therefore, the rejections of claims 4, 7, 11, 26-28, and 33 still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0252682 to Gustafson et al recites a filter arrangement including a filter housing inserted into a housing with a molded cap.
US 2012/0000549 to Thorne et al recites an apparatus for collecting and reclaiming anaesthetic agents from exhaust gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                    
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785